 

Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

Rock Creek Pharmaceuticals, Inc., a Delaware corporation (hereinafter "Employer"
or “Company”), and Christopher C. Chapman, MD, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as "Employee"), agree to and intend to be legally bound by the
following:

 



1. Last Day of Employment.

 



a. Employee has elected to voluntarily resign his employment and all offices and
directorships he holds with the Employer. Employee's last day of employment with
Employer will be June 30, 2105, provided that during the period after the date
of this Agreement and continuing through and including June 30, 2015 (the
“Transition Period”), Employee shall be relieved of his general day-to-day
duties, and his employment duties during the Transition Period will be limited
to being available to the Employer for telephone and email consultations
regarding transition matters at the request of Employer. The telephone and email
consultations during the Transition Period shall be requested by the Company
upon reasonable advance notice and in a manner so as not to unreasonably
interfere with other commitments of Employee.

 

b. Employee and Employer agree that the Employment Agreement, dated December 27,
2013, between Employer (f/k/a Star Scientific, Inc.) and Employee (the
“Employment Agreement”) shall be terminated effective as of the date of this
Agreement, and neither the Employer nor the Employee shall have any further
rights or obligations thereunder other than as specifically set forth in this
Separation Agreement and General Release (this “Agreement”). In addition to the
amounts specified in Paragraph 2 below, Employer will pay Employee, at the base
salary rate of $300,000 per year, for all work performed through Employee’s last
day of employment, less any lawful deductions, all in accordance with its normal
payroll practices, or sooner if required by law, and Employer will continue to
be entitled to his current medical benefits and life insurance coverage through
the last day of employment.

 

c. Employee hereby resigns, effective as of the date of this Agreement, from all
officer and director positions held by him with the Employer and its
subsidiaries and affiliates, including without limitation from the offices of
President and Director of the Employer. Employer acknowledges and agrees that
the separation of Employer is a voluntary separation and is not a termination
for “Cause” under the terms of the Employment Agreement.

 

2. Consideration. In consideration for signing this Separation Agreement and
General Release (this "Agreement") and in consideration of Employee's adherence
to the promises made herein, Employer agrees that:

 

a. Commencing on July 1, 2015, Employer will pay Employee severance in an amount
equivalent to $25,000 per month payable for three (3) months through and
including September 30, 2015. All such payments to Employee shall be made in
accordance with the Employer’s regular payroll schedule and be subject to all
legally required withholdings and taxes. However, no such payments shall be made
to Employee any sooner than eight (8) days following his execution of the
Employee Reaffirmation set forth on the last page of this Agreement (which
Employee Reaffirmation shall be executed and delivered to the Company no earlier
than July 1, 2015).

 



 

 

 

b. On or before the end of the tenth (10th) trading day after the date of this
Agreement, Employee shall be issued shares of the Company’s common stock, par
value $.0001 per share, in satisfaction of an aggregate of $51,346.11 in base
salary that was previously accrued but not paid to Employee (“Unpaid Salary”).
The number of shares that will be issued to Employee will equal the amount of
Unpaid Salary divided by the closing price of the Company’s common stock on the
Nasdaq Capital Market on the trading day immediately preceding the date of
issuance (with any fractional shares being rounded up to the next whole share).

 

c. All benefits and accruals will cease as of June 30, 2015. Effective July 1,
2015, Employee shall be eligible to continue his group medical insurance
benefits under the terms and conditions of the federal law commonly known as
“COBRA.”

 

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the benefits specified in Paragraphs 2(a)
through (c) above, except for Employee's execution of this Agreement and the
fulfillment of the promises contained herein.

 

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges Employer, its parent, affiliates, subsidiaries, divisions,
predecessor companies, their successors and assigns, their affiliated and
predecessor companies and the current and former employees, attorneys,
shareholders, members, officers, directors, managers and agents thereof and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of Employer (collectively
referred to throughout the remainder of this Agreement as "Releasees"), of and
from any and all claims, demands, liabilities, obligations, promises,
controversies, damages, rights, actions and causes of action, known and unknown,
which the Employee has or may have against Releasees as of the date of execution
of this Agreement, including without limitation any allegations of breach of
contract or unlawful discrimination, as well as any alleged violation of or
claims relating to or arising under:

 

Title VII of the Civil Rights Act of 1964, as amended;

 

The Civil Rights Act of 1991;

 

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

The Employee Retirement Income Security Act of 1974, as amended;

 

The Americans with Disabilities Act of 1990, as amended;

 



2

 

 

The Age Discrimination in Employment Act;

 

The Occupational Safety and Health Act, as amended;

 

The Consolidated Omnibus Budget Reconciliation Act of 1985;

 

The Virginia Human Rights Act;

 

Any other federal, state or local civil or human rights law or any other
federal, local, or state cause of action alleging violation of public policy,
contract, tort, or common law; or

 

Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters (all of the above collectively referred to as
"Claims").

 

This release is intended to be a general release, and excludes only those claims
under any statute or common law that Employee is legally barred from releasing.
Employee is advised to seek independent legal counsel if Employee needs
clarification on the scope of this release.

 

The release in this Paragraph 4 is intended to be a general release, and
excludes only those claims under any statute or common law that Employee is
legally barred from releasing.

 

Nothing in this Agreement is intended to or shall prevent Employee from: a)
filing a charge of discrimination with the U.S. Equal Employment Opportunity
Commission or any federal, state, or local government agency and/or cooperating
with any such agency in any investigation or b) to challenge the knowing and
voluntary nature of the waivers and releases contained in this Agreement.
Employee, however, explicitly waives any right to file a personal lawsuit, and
similarly waives any right to receive monetary damages that the agency may
recover against Releasees, without regard as to who brought any said complaint
or charge.

 

5. Affirmations. Employee represents and agrees by signing below that Employee
has no known workplace injuries or occupational diseases and that Employee has
not filed, nor has Employee caused to be filed, nor is Employee presently a
party to any claim, complaint, or action against Releasees in any forum or form.
Other than the consideration set forth in Paragraphs 2(a) through (c), Employee
affirms that Employee has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses and/or commissions to which Employee may
be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses and/or commissions are due to Employee. Furthermore, Employee
acknowledges that while employed with Employer and as of the date of this
Agreement, Employee knows no fact, evidence, or information that would lead
Employee to allege a violation of any rule, law or regulation against Employer,
its affiliates, related companies, or any employees other person or entity, or
any of them.

 

6. Survival of Provisions of Employment Agreement. Notwithstanding anything to
the contrary set forth in this Agreement, Section 5 (Restriction on Competition)
and Section 6 (Confidential Information) of the Employment Agreement shall
survive the termination of the Employment Agreement and shall hereafter remain
in full force and effect. However, the Company agrees that, for purposes of
Section 5 of the Employment Agreement, developing, marketing, commercializing,
or selling a pharmaceutical product shall not be deemed to be “competitive” with
the business of the Company or its affiliates unless such activity involves
Anatabine or a substantially similar molecule in some manner or unless it
involves intellectual property or proprietary information owned or licensed by
the Company or its affiliates.

 



3

 

 

7. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to the principles of conflicts of law. Employee hereby irrevocably
submits to the personal and exclusive jurisdiction of the United States District
Court for the Middle District of Florida or the Courts of the State of Florida
located within Hillsborough County and Sarasota County, Florida in any action or
proceeding arising out of, or relating to, this Agreement (whether such action
arises under contract, tort, equity or otherwise.) Employee hereby irrevocably
waives any objection which Employee now or hereafter may have to the laying of
venue or personal jurisdiction of any such action or proceeding brought in said
courts. Jurisdiction and venue of all such causes of action shall be exclusively
vested in the United States District Court for the Middle District of Florida or
the Courts of the State of Florida located within Hillsborough County and
Sarasota County, Florida. Employee irrevocably waives Employee's right to object
to or challenge the above selected forum on the basis of inconvenience or
unfairness under 28 U.S.C. § 1404, or similar state or federal statutes.

 

8. Return of Employer Property. Employee agrees that as a condition for
receiving any of the benefits described in Paragraph 2 above, he will return, by
the last day of the Transition Period, any and all of Employer's property
currently in Employee's possession including any documents, reports, manuals,
keys, credit cards, security cards and passwords, and any other company
documents or property whether stored electronically or otherwise. Employee
agrees that he shall not keep copies of any company documents or information.

 

9. Stock Options. The parties acknowledge and agree that (i) nothing set forth
in this Agreement will affect the vested stock options previously granted to
Employee under Section 2.3(a)(i) of the Employment Agreement, which options
currently represent the right to purchase 20,000 shares of Company common stock
(after giving effect to the Company’s reverse stock split in April 2015) and
which options shall continue to be exercisable through the expiration date
thereof in accordance with the terms of the applicable stock option agreement
and the Company’s 2008 Incentive Award Plan, as amended, (ii) the stock options
previously granted pursuant to Section 2.3(a)(ii) of the Employment Agreement
have not vested and are hereby terminated, and (iii) nothing set forth in this
Agreement will affect the vested stock options previously granted to Employee on
various dates beginning on September 22, 2005 and continuing through and
including September 22, 2013, by reason of Employee’s service as a director of
the Company, such options representing the right to purchase an aggregate of
23,000 shares (after giving effect to the Company’s April 2015 reverse stock
split), which options shall continue to be exercisable in accordance with the
terms of the applicable award agreement and applicable stock incentive plan.

 

10. Release of Employee. Employer hereby knowingly and voluntarily releases and
forever discharges Employee from any and all claims and causes of action of
which the Employer has knowledge as of the date that the Employer signs this
Agreement. Employer will not be deemed to have knowledge of a claim or cause of
action for purposes of the preceding sentence unless one or more Specified
Persons (as defined below) has actual conscious knowledge, as of the date on
which the Employer executes this Agreement, of specific facts or circumstances
which the Specified Person knows or should reasonably know gives rise to a legal
claim or cause of action against Employee. For purposes hereof, the term
“Specified Person” means the following directors and/or senior executive
officers of the Company: Michael A. Mullan, Lee M. Canaan, Scott Sensenbrenner,
Suni Chundru, Ted Jenkins, and Benjamin M. Dent.

 



4

 

 

11. Consulting Services. Employee agrees that, during the period beginning on
July 1, 2015 and continuing through and including December 31, 2015 (the
“Consulting Term”), Employee shall, at the request of the Company, provide
consulting services to Company and its subsidiaries on an as-needed and
as-requested basis, with such consulting services to consist of answering
questions and otherwise assisting the Company with transition, regulatory, and
drug development matters, as well as other corporate matters with which Employee
is familiar by reason of him having served as President of the Company. Such
consulting services shall be provided only by email or telephone and upon
reasonable advance notice so as not to interfere with Employee’s prior
commitments or plans, and the consulting services will not exceed five (5) hours
per calendar month unless Employee agrees otherwise. Company will not be
obligated to utilize or request the consulting services. If any consulting
services are provided, Company will pay Employee a consulting fee equal to $300
for each half day of services provided. The consulting services will be rendered
as an independent contractor and not as an employee of the Company.

 

12. Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

 

13. Mutual Non-Disparagement.

 

a. Except as otherwise required by law or compelled by a court of competent
jurisdiction, Employee will not, directly or indirectly, make any statements,
engage in any conduct, or create, author, issue, publish or disseminate any
communication (including, without limitation, to Company’s stockholders,
vendors, customers, partners, directors, officers, employees, or other third
parties) that could be constructed by a reasonable person to be derogatory,
disparaging, embarrassing, or negative as to Company or any of its officers,
directors, or employees or that to any extent damages or interferes with the
business and affairs of Company or any of its officers or directors, or impairs
the good will, business reputation or good name of any of them.  This
prohibition shall apply to all communication or conduct of any type, whether
oral or written, without regard to the particular medium or media in which such
communication or conduct occurs.  Employee acknowledges that he has no authority
to speak for or act as a representative of Company or any of its Affiliates.

 



5

 

 

b. Except as otherwise required by law or compelled by a court of competent
jurisdiction, Company will not directly or indirectly make any statements,
engage in any conduct, or create, author, issue, publish or disseminate any
communication that could be constructed by a reasonable person to be derogatory,
disparaging, embarrassing, or negative as to Employee which impairs his business
reputation or good name.  This prohibition shall apply to all communication or
conduct of any type, whether oral or written, without regard to the particular
medium or media in which such communication or conduct occurs.  The Company
shall have no liability under this paragraph for internal discussions among its
directors, officers, or employees made in good faith, nor will the Company have
any liability under this paragraph for statements made in good faith that are
reasonably necessary or helpful for the defense or prosecution of any legal
dispute or otherwise made in good faith in connection with any regulatory matter
or inquiry.

 

14. Non-admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Employer, or evidence
of any liability or unlawful conduct of any kind. Employer acknowledges that
Employee’s separation from the Company is not a termination for “Cause” within
the meaning of the Employment Agreement.

 

15. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.

 

16. Entire Agreement. No prior or contemporaneous oral or written agreements or
representations may be offered to alter the terms of this Agreement which
represents the entire agreement of the parties with respect to the subject
matter hereof.

 

17. Signatures. This Agreement may be executed in counterparts, any such copy of
which to be deemed an original, but all of which together shall constitute the
same instrument.

 

18. Assignment. Employer and Releasees have the right to assign this Agreement,
but Employee does not. This Agreement inures to the benefit of the successors
and assigns of the Employer, who are intended third party beneficiaries of this
Agreement.

 

19. Notice to Employee. Employee is been advised to consult with an attorney
prior to executing this Agreement; that he in fact has consulted with his
attorney Drew Clayton, Esq. regarding this Agreement; that he may, before
executing this Agreement, consider this Agreement for a period of 21 calendar
days; and that the consideration he receives for this Agreement is in addition
to amounts to which he was already entitled. Employee agrees that any
modifications, material or otherwise made to this Agreement shall not restart or
affect the twenty-one day consideration period. It is further understood that
this Agreement is not effective until seven calendar days after the execution of
this Agreement and that the Executive may revoke this Agreement within seven
calendar days from the date of execution hereof by submitting written notice of
his intent to revoke and delivering it to the outside counsel of the Company
(Curt Creely at Foley & Lardner LLP) on or before the seventh day following
execution.

 



6

 

 

EMPLOYEE FREELY AND KNOWINGLY ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL RELEASABLE CLAIMS, INCLUDING CLAIMS OF AGE DISCRIMINATION
THAT EMPLOYEE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

 

 

 

 

[rest of page intentionally left blank]


 



7

 

 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the dates set forth below, with the date of this Agreement to be
deemed the latest date executed by a party hereto.

 



ROCK CREEK PHARMACEUTICALS, INC.   EMPLOYEE             By: /s/ Michael J.
Mullan   /s/ Christopher C. Chapman     Michael J. Mullan, Chief Executive
Officer   Christopher C. Chapman, MD, individually                      
Date:  June 9, 2015   Date: June 9, 2015            

 



 

8

 

 

 

EMPLOYEE REAFFIRMATION

 

In consideration for the payment of the amounts set forth in Paragraph 2 of the
Separation Agreement and General Release, dated June 9, 2015, between Rock Creek
Pharmaceuticals, Inc. and Christopher C. Chapman, MD and (the “Agreement”),
minus all legally required withholding, I, Christopher C. Chapman do reaffirm
and acknowledge that I remain bound by all of the terms of the Agreement,
including all of the releases and waivers contained therein, which releases and
waivers shall also be deemed to be made as of the date hereof.

 

 

 

 

 

EMPLOYEE               Christopher C. Chapman, MD       Date: July ____, 2015  

 

 





9

